ALLOWABILITY NOTICE

Terminal Disclaimer
The terminal disclaimer filed on 08/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 11,255,325 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Samir Bhavsar on 08/25/2022.

The claims have been amended as follows:
Claims 6, 12, and 17 have been cancelled.
Claim 7, line 22 (of the claim itself, not the line numbers marked on the page), “an HVAC system” has been replaced by --the HVAC system--
Claim 13, line 7 (of the claim itself, not the line numbers marked on the page), “at least 3.5 rotations” has been replaced by --a plurality of rotations--

Reasons for Allowance
Claims 1-5, 7-11, and 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claimed combination in independent claim 1 including “wherein a distance between adjacent lines of the approximately spiral shaped first scroll wrap, a distance between adjacent lines of the approximately spiral shaped second scroll wrap, and a radius of the second scroll wrap are configured such that a ratio of the first volume (V1) to the second volume (V2) to the power of 1.18 ((V1/V2)1.18) is within 5% of a maximum compression ratio of the HVAC system, wherein the maximum compression ratio corresponds to a ratio of a discharge pressure of refrigerant flowing in the discharge line to a suction pressure of refrigerant flowing in the suction line when the HVAC system is operating in a heating configuration” is not disclosed or rendered obvious over the art of record. Independent claims 7 and 13 include similar recitations, and the same is applied.
The closest prior art of record is US 5,863,190, which discloses a volume ratio set to be smaller than half of the rated/max compression ratio during heating. The remainder of the cited prior art disclose scroll compressors having various volume ratios and/or compression ratios.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        08/30/2022

/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Wednesday, August 31, 2022